                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION
 DIANE ELAINE PERKINS, et al.,                     )
                                                   )
                                Plaintiffs,        )
                                                   )
                      v.                           )       Case No. 4:18-00835-CV-RK
                                                   )
 STATE OF MISSOURI, et al.,                        )
                                                   )
                                Defendants.        )
   ORDER DENYING MOTION FOR SERVICE BY A UNITED STATES MARSHAL
       Before the Court is Plaintiff’s pro se motion requesting that the Court order the United
States Marshals Service to serve process on the 26 defendants named in the Complaint. (Doc. 4.)
Generally, a plaintiff is responsible for having the summons and complaint served by a nonparty
who is at least 18 years old. Fed. R. Civ. P. 4(a)-(b). Service by a United States marshal is
mandatory only “if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C.
§ 1915 or as a seaman under 28 U.S.C. § 1916.” Fed. R. Civ. P. 4(c). Otherwise, the Court has
discretion to order service by the United States marshal, but it generally will not do so absent a
showing that (1) there is a risk of harm to the process server or (2) the plaintiff has attempted
service by other means provided in Rule 4 of the Federal Rules of Civil Procedure, such as by
requesting via mail a waiver of service under Rule 4(d). See Bax v. Exec. Office for U.S. Attorneys,
216 F.R.D. 4, 4–5 (D.D.C. 2003); 4A Fed. Prac. & Proc. Civ. § 1090 (4th ed.); Legislative
Statement to the Federal Rules of Civil Procedure Amendments Act of 1982, § 2 n.18.
       Here, Plaintiff has not applied to proceed in forma pauperis under § 1915 or as a seaman
under § 1916. She has also not alleged any risk of harm to the process server or that she has
attempted to seek waivers of service and found this method of service to be unfeasible.
Accordingly, Plaintiff’s motion (doc. 4) is DENIED. The Court directs the Clerk of the Court to
mail a copy of this Order to Plaintiff Diane Elaine Perkins via regular mail.
       IT IS SO ORDERED.
                                              s/ Roseann A. Ketchmark
                                              ROSEANN A. KETCHMARK, JUDGE
                                              UNITED STATES DISTRICT COURT

DATED: October 30, 2018
